               Case 1:20-cv-00531-RJL Document 4 Filed 03/13/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 JERICA JONES                                             *

           Plaintiff,                                     *

     v.                                                   *
                                                              Case No. 20-CV-00531-RJL
 MARC BARNES, et al.                                      *

           Defendants.                                    *

 *    *        *   *    *   *   *    *   *   *   *   *    *    *   *    *   *   *     *   *   *

                                     ANSWER TO COMPLAINT

          Defendants, Marc Barnes and Park Place Incorporated, by and through undersigned

counsel, submits this Answer to Plaintiff’s, Jerica Jones Complaint and states as follows:

          1.       Defendants lacks knowledge or information sufficient to form a belief to admit or

deny the truth of the averments of Paragraph 1 and, thus, denies them.

          2.       Admitted.

          3.       Admitted.

          4.       Admitted.

                                     JURISDICTION AND VENUE

          5.       The contentions of Paragraph 5 are statements or conclusions of law for which no

answer is required. To the extent a response is necessary, the contents are denied.

          6.       The contentions of Paragraph 6 are statements or conclusions of law for which no

answer is required. To the extent a response is necessary, the contents are denied.

          7.       The contentions of Paragraph 7 are statements or conclusions of law for which no

answer is required. To the extent a response is necessary, the contents are denied.

                                    STATEMENT OF THE FACTS
             Case 1:20-cv-00531-RJL Document 4 Filed 03/13/20 Page 2 of 4




       8.       Defendants lacks knowledge or information sufficient to form a belief to admit or

deny the truth of the averments of Paragraph 8 and, thus, denies them.

       9.       Defendants lacks knowledge or information sufficient to form a belief to admit or

deny the truth of the averments of Paragraph 9 and, thus, denies them.

                                          COUNT I

       10.      The contentions of Paragraph 10 are statements or conclusions of law for which

no answer is required. To the extent a response is necessary, the contents are denied.

       11.      Denied. There were no unsafe conditions on the subject floor.

       12.      Denied. There were no unsafe conditions on the subject floor.

       13.      Paragraph 13 contains legal conclusions which require no response. To the extent a

response is necessary Defendants deny the allegations contained in paragraph 13 of the Complaint.

Defendants properly maintained the premises.

       14.      Denied.

       15.      Denied.

       16.      Denied.

       17.      Denied.

       18.      Denied.

                                  AFFIRMATIVE DEFENSES

       1.       The Complaint fails to state a claim upon which relief can be granted.

       2.       The Complaint is barred by Plaintiff’s own active, contributory and individual

negligent acts, omissions, or other wrongdoing, such that it is a superseding proximate cause of

the occurrence; and any wrongdoing by these Defendants, which is denied, was merely passive

and did not cause or contribute to Plaintiffs’ alleged damages.



                                                -2-
              Case 1:20-cv-00531-RJL Document 4 Filed 03/13/20 Page 3 of 4




        3.       The Complaint is barred by the collective active and contributory negligent acts,

omissions, or other wrongdoing by others, such that they are individually and/or collectively a

superseding proximate cause of the occurrence; and any wrongdoing by this Defendant, which is

denied, was merely passive and did not cause or contribute to Plaintiff’s alleged damages.

        4.       To the extent that Plaintiffs’ damages were caused by any independent contractor

of the Defendants, said independent contractor’s wrongful actions were outside the scope of their

services such that Defendants are not responsible.

        5.       Plaintiff assumed the risk of her injuries.

        6.       Plaintiff’s claims are barred by the doctrine of contributory negligence.

        7.       Plaintiff’s claims are barred by the doctrine of unclean hands.

        8.       Plaintiffs’ claims are barred by the applicable statute(s) of limitation.

        9.       Plaintiff’s claims are barred by the doctrines of Waiver and Estoppel.

        10.      Plaintiff failed to mitigate her damages.

        11.      Defendants reserve the right to rely upon any additional valid defenses that may be

lawfully available to them



        WHEREFORE, Defendants Marc Barnes and The Park Place Incorporated, having fully

answered each of the Counts and Causes of Action asserted against them in this case, requests

that the Complaint be dismissed and that it be awarded the costs of this action and such other and

further relief to which it is entitled.



Dated: 3/13/2020                              Respectfully submitted,


                                              /s/ Michele F. Hayes

                                                  -3-
             Case 1:20-cv-00531-RJL Document 4 Filed 03/13/20 Page 4 of 4




                                          JEFFREY A. WOTHERS, ESQ (#09439)
                                          MICHELE F. HAYES, ESQ. (#475251)
                                          NILES, BARTON & WILMER, LLP
                                          111 S. Calvert Street, Suite 1400
                                          Baltimore, Maryland 21202
                                          (410) 783-6300 (Phone)
                                          (410) 783-6452 (Facsimile)
                                          jawothers@nilesbarton.com
                                          mfhayes@nilesbarton.com
                                          Counsel for Defendant Park Place Inc., d/b/a
                                          The Park at Fourteenth and Marc Barnes


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of March 2020 a true and accurate copy of the

foregoing was served via CM/ECF and mailed to the addresses below:

                               John P. Valente, III, Esquire
                               Federal Bar No. 22233
                               THE VALENTE LAW GROUP
                               2200 Defense Highway, Suite 304
                               Crofton, MD 21114
                               (410) 451-1777 – Phone
                               jvalente@jpvlawgroup.com
                               Counsel for Plaintiff, Jerica Jones

                               918-14th ME, LLC
                               0920 14th Street, N.W.
                               Washington, D.C. 20005
                                 Serve On:
                                 TAHOGA INCORPORATED
                                 3325 Wilson Boulevard
                                 Arlington, VA 22201


                                                    /s/ Michele F. Hayes
                                                    Michele F. Hayes, Esquire
4827-6624-4535, v. 1




                                              -4-
